Citation Nr: 0808537	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  07-17 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tonsil.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.

According to his substantive appeal received in May 2007, the 
veteran requested a personal hearing before a member of the 
Board.  However, in January 2008, the veteran submitted a 
facsimile, indicating that he wished to withdraw his hearing 
request.  Also in January 2008, the veteran submitted 
directly to the Board additional evidence, along with a 
waiver of initial RO consideration.  

The veteran's motion to advance his case on the docket was 
granted in March 2008.


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange.
 
2.  Squamous cell carcinoma of the left tonsil was not 
manifest during service, was not manifest within one year of 
separation, and is not otherwise attributable to service, to 
include exposure to herbicides including Agent Orange. 


CONCLUSION OF LAW

Squamous cell carcinoma of the left tonsil was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  That letter informed 
the veteran of what evidence was required to substantiate his 
service connection claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
asked to submit pertinent evidence in his possession.  He was 
also advised as to how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006),

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.    38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains private medical 
evidence, and the veteran's contentions.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection Claim

Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.   For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim. 
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of separation from active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

In this case, the medical evidence of record confirms a 
diagnosis of carcinoma of the left tonsil.  
The veteran asserts that his current carcinoma of the tonsil 
is related to in-service exposure to Agent Orange.  A veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed at 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  In 
this case, the fact that the veteran had Vietnam service is 
undisputed, as his service personnel records show that he 
served in the Republic of Vietnam from September 1971 to May 
1972.  Therefore, he is entitled to a presumption of exposure 
to herbicide agents.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).

The term soft-tissue sarcoma includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

The Secretary clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of any other 
disabilities.  See Notice, 67 Fed. Reg. 42600 (2002).

On review, the Board finds that service connection for the 
veteran's carcinoma of the tonsil is not warranted on a 
presumptive basis, as secondary to in-service Agent Orange 
exposure.  As noted, respiratory cancer is a delineated 
presumptive disease, and for the purposes of legal 
presumptions, is defined as cancer of the lung, bronchus, 
larynx, or trachea.  See 38 C.F.R. § 3.309.  In this case, 
the medical evidence of record clearly indicates that veteran 
was diagnosed with squamous cell carcinoma in 2005 with a 
primary situs of the left tonsil.  Squamous cell carcinoma of 
the tonsil is not one of the diseases specified at 38 C.F.R. 
§ 3.309(e) for which presumptive service connection on the 
basis of Agent Orange exposure is warranted.  Moreover, 
squamous cell carcinoma of the tonsil is a nasopharyngeal 
cancer, which VA has determined does not warrant service 
connection on the presumptive basis of exposure to Agent 
Orange.  See Notice, 68 Fed. Reg. 27630 -27641 (May 20, 
2003).  

The veteran has also been diagnosed with cancer affecting 
some respiratory organs, however the evidence shows that such 
cancer developed secondarily, as a result of his carcinoma of 
the tonsil.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996) 
(holding that the presumptions referable to liver cancer in 
radiation exposed veterans only applied to primary liver 
cancer and not to cancer that had metastasized to the liver 
from another site).  Moreover, VA's General Counsel has 
similarly held that presumptive service connection may not be 
established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) 
for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure if the cancer developed as 
the result of metastasis of a cancer that is not associated 
with herbicide exposure.  See VAOPGCPRECOP 18-97, 62 Fed. 
Reg. 37954 (1997).   

Further, the veteran claims that his larynx and trachea are 
in close proximity to the tonsils, and that his doctor had 
told him that if herbicide exposure causes respiratory 
cancers, it likely caused his tonsil cancer.  Hearsay medical 
evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
There is no competent evidence of record linking the 
veteran's carcinoma of the tonsil to herbicide exposure in 
service.  

Given the foregoing, presumptive service connection is not 
warranted based on exposure to Agent Orange, as carcinoma of 
the tonsil is not specifically listed as one of the types of 
respiratory cancers subject to the presumption.  See 38 
C.F.R. §§ 3.307, 3.309 (2007).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims (Court) has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Regarding the issue of service connection on a direct basis, 
the Board notes that the veteran's service medical records 
are negative for any findings or diagnosis of squamous cell 
carcinoma of the left tonsil.  Likewise, there is no evidence 
of a malignant tumor within the first year following his 
separation from service in 1974.   Carcinoma of the tonsil 
was first diagnosed in 2005, approximately three decades 
following service.  Further, the veteran has not presented 
any competent medical evidence that causally links the 
veteran's carcinoma of the tonsil to exposure to Agent Orange 
in service.  

The Board has considered the veteran's assertions that his 
squamous cell carcinoma is a result of in-service exposure to 
Agent Orange.  However, as a layperson, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (lay testimony is not competent 
to establish, and therefore not probative of, a medical 
nexus); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, the Board cannot 
grant service connection for the veteran's squamous cell 
carcinoma of the tonsil based on his statements alone.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim.  As noted, 
there were no findings of carcinoma of the tonsil in service 
or for many years after service.  Thus, while there is a 
current diagnosis of carcinoma of the tonsil, there is no 
true indication that it is associated with service, to 
include exposure to herbicides.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  In view of the absence of pathology in 
service, and the first suggestion of pertinent disability 
many years after active duty, relating current carcinoma of 
the tonsil to service, to include herbicide exposure, would 
certainly be speculative.  The Board notes that service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2007).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

In sum, the objective evidence shows that carcinoma of the 
tonsil was not manifested during service, or for many years 
thereafter, and there is no competent evidence linking the 
veteran's carcinoma of the tonsil to service, to include 
Agent Orange exposure therein.  The benefit of the doubt is 
to be resolved in the claimant's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  However, in this case, the 
preponderance of the evidence is against a finding of service 
connection for his squamous cell carcinoma of the tonsil, and 
the benefit of the doubt doctrine is not for application in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER


Service connection for squamous cell carcinoma of the tonsil 
is denied.


_____________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


